Citation Nr: 1505347	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1953 to May 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  A March 2014 Travel Board hearing was held before the undersigned; a transcript is in the record.  In July 2014, these matters were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss (SNHL) is reasonably shown to be related to/caused by his exposure to noise trauma in service.

2.  The Veteran's tinnitus is reasonably shown to be related to/caused by his exposure to noise trauma in service.

3.  The Veteran's current back disability was not manifested in service; arthritis of the back was not manifested within the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current back disability is related to his service.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March and June 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.   He has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not alleged any prejudice from a notice defect.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Veteran's service treatment records (STRs) were destroyed in a 1973 fire.  Accordingly, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Much of the Veteran's postservice treatment records have been secured.  An August 2014 letter notified the Veteran that he was required to submit authorizations in order for VA to obtain treatment records from a previously identified private chiropractor.  To date, he has not submitted the required authorization.  Therefore, VA cannot obtain the records.  The duty to assist is a two-way street.  If the Veteran seeks help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The RO arranged for a VA audiological examination in July 2010, and, pursuant to the Board's remand, arranged for a VA back examination in August 2014 and a VA audiological examination in October 2014.  The Board finds the reports of these examinations adequate for rating purposes as they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to constitute probative medical evidence adequate for adjudicating the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions substantially complied with the April 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Travel Board hearing in March 2014, the undersigned explained what was needed to substantiate the claims of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for disability diagnosed after service when the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection requires evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic disabilities, such as arthritis and organic diseases of the nervous system, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for both arthritis and organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Service Connection for Bilateral Hearing Loss 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  Id. at 157.  

The Veteran contends that his bilateral hearing loss and tinnitus were caused by his exposure to noise trauma in service.  His DD Form-214 reflects that he served in the United States Army and his military occupational specialty (MOS) was signal message supervisor/message center chief.  He testified that he served in artillery and was exposed to loud noises on a routine basis.  See March 2014 Transcript, pp. 3-4.

On May 1955 service separation examination (the only service record available), the Veteran scored a 15/15 bilaterally on whispered voice tests.

The Veteran's first postservice treatment record is an August 2004 VA audiological consult in which he reported bilateral decreased hearing and constant bilateral tinnitus.  Mild to moderately-severe bilateral SNHL was diagnosed.

On July 2010 VA audiological examination, the Veteran reported serving as an infantryman and radio operator.  He further reported hearing difficulties beginning when he was 25 or 26 years old.  He saw a doctor around that time and was told that he was "tone deaf."  Audiometry revealed that puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
Right 
45
40
55
70
75
Left
40
30
45
60
60

Speech audiometry revealed speech recognition of 76 percent in the right ear and 80 percent in the left ear.  The diagnosis was bilateral SNHL.  The examiner determined that the Veteran was taking several unidentified medications in which hearing loss and/or tinnitus are known side effects.  She determined that she could not provide an opinion without resorting to mere speculation because the Veteran's STRs were unavailable.  

On May 2014 private audiological evaluation, the Veteran reported difficulty hearing immediately after leaving service.  It began as minor hearing loss and progressed with age.  The physician opined that the Veteran's hearing loss is consistent with noise exposure that is often seen in military personnel who are exposed to heavy artillery and tanks.

Pursuant to the Board's July 2014 remand, the RO arranged for another VA audiological examination.  On October 2014 VA examination, audiometry revealed that puretone thresholds were:


500
1000
2000
3000
4000
Right 
40
45
55
60
70
Left
45
45
45
55
60

Speech audiometry revealed speech recognition of 56 percent in the right ear and 90 percent in the left ear.  The diagnosis was bilateral SNHL.  The examiner determined that the first evidence of bilateral SNHL was in 2004 and opined that the hearing loss was less likely due to military service and more likely consistent with normal progression due to aging.  

It is not in dispute that the Veteran has a bilateral hearing loss disability, as such is shown by official audiometry.  Based on his service as a radio operator and his exposure to artillery fire, the Board concedes noise exposure in service.  What he still must show to substantiate this claim is that his hearing loss is related to his service/noise trauma therein.  In the absence of onset in service and continuity post service, whether a current hearing loss may be related to service or noise trauma therein is a medical question.

There is evidence for and against the Veteran's claim presented in the conflicting medical opinions in the record.  On July 2010 VA audiological evaluation, the examiner was unable to provide an opinion without resorting to mere speculation.  In a May 2014 private opinion, a private physician opined that the Veteran's hearing loss is consistent with noise exposure he would have experienced in service.  On October 2014 VA audiological evaluation, the examiner opined that, because the first evidence of bilateral SNHL was not until 2004, the Veteran's hearing loss is more consistent with normal progression due to aging.

The Veteran contends that his hearing loss began immediately after service and is due to noise trauma therein.  There is no objective evidence that directly contradicts the Veteran's contention that his hearing loss is noise related.  As noted above, it is not in dispute that the Veteran was subjected to noise trauma in service.  The private physician has opined that the Veteran's hearing loss is in a configuration consistent with noise trauma experienced by similar military personnel.  The October 2014 VA examiner opined that the Veteran's hearing loss is not related to service based on the assumption that the first evidence of hearing loss was not until 2004.  This assumption, however, is incorrect, as the Veteran has testified that he had hearing loss immediately after service and that he was told that he had hearing loss in the 1960s.

Resolving the remaining reasonable doubt regarding the etiology for the Veteran's hearing loss in his favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that it is reasonably shown that noise trauma was a factor in the Veteran's development of his current hearing loss disability, and that service connection for bilateral hearing loss is warranted.  

Service Connection for Tinnitus

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim of service connection for tinnitus.  The Board has already conceded noise exposure in service.

On July 2010 VA audiological evaluation, the Veteran was unable to report any specific event or occurrence of onset for tinnitus, but stated that he has had it for years, "probably 10 years or something."  The examiner was unable to provide an etiological opinion without resorting to mere speculation.

On May 2014 private audiological evaluation, the Veteran reported that he was in the army artillery for approximately two years and worked heavily around heavy machinery and tanks.  He complained of constant ringing in both ears, which has been present for many years.  The physician did not opine as to whether the Veteran's tinnitus is related to his service.

On October 2014 VA audiological evaluation, the Veteran reported that he noticed ringing in his hears after he left service in 1955.  He described the ringing in his ears as initially periodic, but since becoming progressively constant.   The examiner noted that, in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and military noise exposure would be speculative.  She concluded, however, that the Veteran's current report of subjective tinnitus is at least as likely as not a symptom associated with his current hearing loss.
 
Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted as it concedes an in-service acoustic trauma and postservice evidence shows that he currently has tinnitus.  Although he reported a different onset date to the July 2010 VA examiner, he has maintained that his tinnitus began shortly after service and has persisted since.  Additionally, the October 2014 VA examiner linked the Veteran's tinnitus to a symptom associated with his hearing loss (which has been granted service connection).  Thus, resolving any remaining reasonable doubt in his favor, as required, the Board finds that the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Back Disability

The Veteran alleges that his current back disability began in service.  He claims that he injured his back in service after being struck by a 50-gallon rolling barrel of diesel fuel.  He testified that he was seen by a medic at the time of his injury.  As mentioned above, his military records - with the exception of one - are unavailable.  His May 1955 service separation examination revealed a normal spine at separation.

An August 2010 statement from the Veteran's treating chiropractor, Dr. Conrad Kaelin, notes that the Veteran has been receiving intermittent treatment from him since 1964.  According to Dr. Kaelin, the Veteran originally complained of mid thoracic and lumbar spine pain that was due to a military injury.  Dr. Kaelin opined that the Veteran will always have residual problems due to this injury.  Dr. Kaelin's treatment records are not of record as the Veteran has neither submitted them himself nor provided a medical release, as requested, for VA to obtain such records on his behalf.  

A March 2014 statement from Dr. Phil Agent notes that the Veteran injured his back in 1954 while in service and has had "injury to his back since that time."  Dr. Agent notes that the Veteran was seen for 40 years off and on by Dr. Kaelin, who opined that the Veteran's in-service injury resulted in a chronic lumbar back strain.

Pursuant to the Board's remand, the RO arranged for a VA back examination.  On August 2014 VA examination, the Veteran reported being pinned between barrels of diesel fuel after he was struck by a rolling barrel.  He reported that he was diagnosed with a back strain in service.  After service, he sought treatment for his back pain in 1955.  An August 2014 x-ray of the lumbar spine showed minimal disk space narrowing at L5-S1 with minimal arthritis.

Based on the Veteran's record, the examiner opined that the Veteran was not diagnosed with a back condition until the August 2014 x-ray.  The examiner noted that the Veteran was 80 years old and that his current back condition is due to normal aging.  The examiner opined that the Veteran had a lumbar strain in the military, which is generally an acute condition caused by tight or strained muscles that resolve or improve with rest.  She opined that the Veteran's current back problem is due to the natural aging process of the spine and not due to a lumbar strain that occurred almost 60 years prior.

As there is no evidence that arthritis of the lumbar spine was manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Board also finds there is no continuity of symptomatology after service to support the Veteran's claims under 38 C.F.R. § 3.303(b).  Because the Veteran received chiropractic treatment "intermittently" for over 40 years, beginning almost 10 years after service, according to Dr. Kaelin, there is no documentation of manifestations sufficient to establish chronicity in service and continuity since.  

There is evidence for and against the Veteran's claim presented in the conflicting medical opinions in the record.  The VA medical examiner who reviewed the record and considered the Veteran's statements concluded that the Veteran's back disability was unrelated to service and was instead due to the normal aging process of the spine.  The Board finds that this opinion, by a medical provider who reviewed the evidence of record and cites to supporting factual data, to be the most probative and persuasive evidence in this matter.  The Board finds the opinions of Dr. Kaelin and Dr. Agent less probative that the opinion of the VA examiner as those statements did not provide a rationale and were not based on a full review of the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  Further, a close reading of Dr. Agent's statement does not appear to include Dr. Agent's opinion as to the etiology of the Veteran's back disorder, but instead seems to be nothing more than a recitation of Dr. Kaelin's opinion.  Dr. Agent's opinion simply states: "[i]t was the opinion of the chiropractor . . . that the injury was sustained at the time he was in the Army and created chronic lumbar back strain."

In fact, Dr. Agent's statement seems to be inaccurate in that he represents that Dr. Kaelin identified the Veteran's back disability as a chronic low back strain; however, Dr. Kaelin does not specifically identify a current low disability in his opinion.  He only describes vague "residual problems" and "mid thoracic and lumbar spine pain" without identifying an underlying disease process or chronic disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a back disability must be denied.  To the extent the Veteran asserts that there is a nexus between the injury he suffered in service and his current disability, the Board notes the etiology of a back disability is a medical question that falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran is a layperson and has not alleged that he has any medical expertise; therefore, his own opinion in this matter is not competent evidence.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current back disability and his service.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a back disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


